DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/8/2020 has been considered by the examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Carl Reed on 7/22/2021 (as memorialized by e-mail of same date).

Claim 2 is amended:

    PNG
    media_image1.png
    217
    804
    media_image1.png
    Greyscale

Claim 10 is amended:

    PNG
    media_image2.png
    204
    807
    media_image2.png
    Greyscale

Claims 8 and 17 are canceled.
Allowable Subject Matter
Claims 1-7 and 9-16 as above amended are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art is cited in the IDS filed 12/8/2020 and discloses references having various lubricity additives including individual additives which are of the type claimed herein as reactants but does not react same in the claimed proportions or under the claimed process steps.  Because the claims and process for form a reaction product and to a reaction product of the various claimed components and no product has been specifically identified, and it appears that a mixture of product may result from the .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA HL WEISS whose telephone number is (571)270-7057.  The examiner can normally be reached on M-Thur 830 am-700 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/PAMELA H WEISS/Primary Examiner, Art Unit 1796